DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see p. 6, filed 11/09/2020, with respect to all rejections have been fully considered and are persuasive, in light of the amendments to the claims, requiring a fishing-rod.  All rejections have been withdrawn. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 9, 11, 17, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzue JP 08037998.

Re claim 9, Suzue teaches:
a method for adjusting a property of an item of sporting equipment (fishing-rod of Fig. 1), comprising: 
receiving an input at an input component (21; Fig. 1) associated with the item of sporting equipment (fishing-rod of Fig. 1) [15-16], the input comprising an input property (e.g., switch position, selection of current intensity, and selection of conducting areas, as in [16]); and 
causing a heating element (34, Fig. 3) to impart a phase change to a component (32, Fig. 3) formed of a thermally responsive material based on the input property of the input [16 and 18].

Re claim 11, Suzue teaches claim 9, and Suzue further teaches wherein the thermally responsive material includes nitinol [19].

Re claim 17, Suzue teaches:
An apparatus comprising:
a fishing-rod (Fig. 1) that comprises an item body (11, Fig. 1; 31, Fig. 3), the item body (11/31) a first end and a second end (inherently as shown), and including a component (32) formed of a thermally responsive material [18]; 
a heating element (34) proximate to the component (32) of the item body (11/31) to impart a phase change upon the thermally responsive material (inherently, as described in [16]); and 


Re claim 18, Suzue teaches claim 17, and Suzue further teaches wherein the thermally responsive material includes nitinol [19].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Suzue JP 08037998 in view of Failing US 20120276309.

Re claim 1, Suzue teaches:
A fishing-rod (Fig. 1) comprising: 
an item body (11, Fig. 1; 31, Fig. 3) of the fishing-rod, the item body (11/31) of the fishing-rod comprising a first end and a second end (inherently as shown), and including a component (32) formed of a thermally responsive material [18]; 
a heating element (34) proximate to the component (32) of the item body (11/31) 
an input module (21) to receive a user input that initiates the heating element and causes the heating element to impart the phase change upon the thermally responsive material based on a property (e.g., switch position, selection of current intensity, and selection of conducting areas, as in [16]) of the user input [16]. 
Suzue fails to teach an input module comprising one or more processors.
Failing teaches an input module (processor and memory) comprising one or more processors, for the advantage of configuring the component based on a user’s input [9, 238, and 239].
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to modify Suzue with an input module comprising one or more processors as taught by Failing, for the advantage of configuring the component based on a user’s input [9, 238, and 239].

Re claim 2, Suzue and Failing teach claim 1, and Suzue further teaches wherein the thermally responsive material includes nitinol [19].

Re claim 10, Suzue teaches claim 9.  Suzue fails to teach wherein causing the heating element to impart the phase change to the component formed of the thermally responsive material further comprises: causing one or more processors to reference a repository to identify the phase change based on the input property in response to the 
Failing teaches causing one or more processors to reference a repository (like in Figs. 28 and 29) to identify the phase change (like in Figs. 28 and 29) based on the input property (e.g., the input properties shown in Figs. 25 and 26) in response to the input, for the advantage of configuring the component based on a user’s input [9, 238, and 239].
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to modify Suzue with “causing one or more processors to reference a repository to identify the phase change based on the input property in response to the input” as taught by Failing, for the advantage of configuring the component based on a user’s input [9, 238, and 239].  Failing’s teachings are with respect to a snowboard, but Failing serves as an example of a repository that can be similarly provided for the variable current and variable conduction area of Suzue [16].

Claims 3-5, 12-14, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Suzue JP 08037998 in view of Failing US 20120276309, and further in view of Zhang et al. US 20140138367.

Re claim 3, Suzue and Failing teach claim 1.  They do not teach:
wherein the thermally responsive material is treated by one or more treatment processes that comprises: applying a treatment temperature above 550 degrees C to the thermally responsive material for a time period of at least 5 minutes; and quenching 
Suzue provides a non-limiting list of shape memory alloys for use as the component formed of the thermally responsive material [19], but Suzue does not teach a shape memory alloy of copper-zinc-aluminum.
Failing [166] and Zhang [33] teach a shape memory alloy of copper-zinc-aluminum. 
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to modify Suzue with “a shape memory alloy of copper-zinc-aluminum,” as taught by Failing or Zhang, as a simple substitution of one known shape memory alloy for another, and such could have been pursued with a reasonable expectation of success and predictable results based on the teachings of Failing [166] or Zhang [33].
Zhang teaches, for a shape memory alloy of copper-zinc-aluminum, wherein the thermally responsive material is treated by one or more treatment processes that comprises: applying a treatment temperature above 550 degrees C to the thermally responsive material for a time period of at least 5 minutes; and quenching the thermally responsive material (para. 33). 
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to modify Failing with “wherein the thermally responsive material is treated by one or more treatment processes that comprises: applying a treatment temperature above 550 degrees C to the thermally responsive material for a time period of at least 5 minutes; and quenching the thermally responsive material,” as taught by Zhang, in order 

Re claim 4, Suzue, Failing, and Zhang teach claim 3, and Zhang further teaches wherein the treatment temperature includes 805 degrees C (800-850 degrees C, [33]).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05.I).

Re claim 5, Suzue, Failing, and Zhang teach claim 3, and Suzue further teaches wherein the component (32, Fig. 3) formed of a thermally responsive material comprises a plurality of components (42 comprises plural wires in Fig. 4A) formed of the thermally responsive material [19 and 21].  
Zhang further teaches wherein each component among the plurality of components is treated by the one or more treatment processes.  The reason for this is that in order to create a desired shape memory effect, the thermally responsive material is treated, as taught by Zhang [33], so it would have been obvious to a person having ordinary skill in the art to have carried out the same process for the plurality of the components. 

Re claim 12, Suzue teaches claim 9.  Suzue does not teach:
wherein the thermally responsive material is treated by one or more treatment processes that comprises: applying a treatment temperature above 550 degrees C to the thermally responsive material for a time period of at least 5 minutes; and quenching 
Suzue provides a non-limiting list of shape memory alloys for use as the component formed of the thermally responsive material [19], but Suzue does not teach a shape memory alloy of copper-zinc-aluminum.
Failing [166] and Zhang [33] teach a shape memory alloy of copper-zinc-aluminum. 
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to modify Suzue with “a shape memory alloy of copper-zinc-aluminum,” as taught by Failing or Zhang, as a simple substitution of one known shape memory alloy for another, and such could have been pursued with a reasonable expectation of success and predictable results based on the teachings of Failing [166] or Zhang [33].
Zhang teaches, for a shape memory alloy of copper-zinc-aluminum, wherein the thermally responsive material is treated by one or more treatment processes that comprises: applying a treatment temperature above 550 degrees C to the thermally responsive material for a time period of at least 5 minutes; and quenching the thermally responsive material (para. 33). 
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to modify Failing with “wherein the thermally responsive material is treated by one or more treatment processes that comprises: applying a treatment temperature above 550 degrees C to the thermally responsive material for a time period of at least 5 minutes; and quenching the thermally responsive material,” as taught by Zhang, in order 

Re claim 13, Suzue, Failing, and Zhang teach claim 12, and Zhang further teaches wherein the treatment temperature includes 805 degrees C (800-850 degrees C, [33]).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05.I).

Re claim 14, Suzue, Failing, and Zhang teach claim 12, and Suzue further teaches wherein the component (32, Fig. 3) formed of a thermally responsive material comprises a plurality of components (42 comprises plural wires in Fig. 4A) formed of the thermally responsive material [19 and 21].  
Zhang further teaches wherein each component among the plurality of components is treated by the one or more treatment processes.  The reason for this is that in order to create a desired shape memory effect, the thermally responsive material is treated, as taught by Zhang [33], so it would have been obvious to a person having ordinary skill in the art to have carried out the same process for the plurality of the components. 

Re claim 19, Suzue teaches claim 17.  Suzue does not teach:
wherein the thermally responsive material is treated by one or more treatment processes that comprises: applying a treatment temperature above 550 degrees C to the thermally responsive material for a time period of at least 5 minutes; and quenching 
Suzue provides a non-limiting list of shape memory alloys for use as the component formed of the thermally responsive material [19], but Suzue does not teach a shape memory alloy of copper-zinc-aluminum.
Failing [166] and Zhang [33] teach a shape memory alloy of copper-zinc-aluminum. 
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to modify Suzue with “a shape memory alloy of copper-zinc-aluminum,” as taught by Failing or Zhang, as a simple substitution of one known shape memory alloy for another, and such could have been pursued with a reasonable expectation of success and predictable results based on the teachings of Failing [166] or Zhang [33].
Zhang teaches, for a shape memory alloy of copper-zinc-aluminum, wherein the thermally responsive material is treated by one or more treatment processes that comprises: applying a treatment temperature above 550 degrees C to the thermally responsive material for a time period of at least 5 minutes; and quenching the thermally responsive material (para. 33). 
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to modify Failing with “wherein the thermally responsive material is treated by one or more treatment processes that comprises: applying a treatment temperature above 550 degrees C to the thermally responsive material for a time period of at least 5 minutes; and quenching the thermally responsive material,” as taught by Zhang, in order 

Re claim 20, Suzue teaches claim 17.  Suzue does not teach:
wherein the treatment temperature includes 805 degrees C. 
Suzue provides a non-limiting list of shape memory alloys for use as the component formed of the thermally responsive material [19], but Suzue does not teach a shape memory alloy of copper-zinc-aluminum.
Failing [166] and Zhang [33] teach a shape memory alloy of copper-zinc-aluminum. 
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to modify Suzue with “a shape memory alloy of copper-zinc-aluminum,” as taught by Failing or Zhang, as a simple substitution of one known shape memory alloy for another, and such could have been pursued with a reasonable expectation of success and predictable results based on the teachings of Failing [166] or Zhang [33].
Zhang teaches, for a shape memory alloy of copper-zinc-aluminum, wherein the treatment temperature includes 805 degrees C (800-850 degrees C, [33]), in order to advantageously create a shape memory effect in the thermally responsive material during the manufacturing process of the claimed component [33].  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05.I).
 Before the effective filing date of the claimed invention, it would have been .

Allowable Subject Matter
Claims 6, 7, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for Allowance
In claim 6, the recitation of “wherein the property of the user input is based on a period of time in which the switch mechanism is detected in the closed state,” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 6, is neither disclosed by a single prior art reference nor rendered obvious by a combination of prior art references.  Thus, the claim is allowable.
Claim 7 is allowable due to dependency on claim 6.
Similarly, in claim 15, the recitation of “wherein the property of the input is based on a period of time in which the switch mechanism is detected in the closed state,” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 15, is neither disclosed by a single prior art reference nor rendered obvious by a combination of prior art references.  Thus, the claim is 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICKEY H FRANCE whose telephone number is (571)272-2372.  The examiner can normally be reached on Monday through Friday, 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICKEY H FRANCE/Examiner, Art Unit 3746                                                                                                                                                                                                     
/MARK A LAURENZI/Supervisory Patent Examiner, Art Unit 3746                                                                                                                                                                                                        Monday, February 22, 2021